                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER SCOTT, #R31806,                         )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 17-cv-01127-JPG
                                                     )
 DR. SIDDIQUI,                                       )
 DR. RITZ, and                                       )
 WEXFORD HEALTH SERVICES, INC.,                      )
                                                     )
                Defendants.                          )

                                          JUDGMENT

       This matter having come before the Court, District Judge J. Phil Gilbert, the issues having

been heard, and the Court having rendered a decision as to some matters and the parties having

stipulated to dismissal of others,

       IT IS HEREBY ORDERED AND ADJUDGED that all claims in this case against

defendants Dr. Siddiqui, Dr. Ritz, and Wexford Health Services, Inc., are dismissed with prejudice

and with each party to bear his/her/its own costs.

       DATED: February 21, 2020

                                              MARGARET M. ROBERTIE, CLERK

                                              By: s/ Tanya Kelley
                                                     Deputy Clerk

APPROVED: s/J. Phil Gilbert
          J. PHIL GILBERT
          United States District Judge
